Citation Nr: 0841446	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-24 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to May 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an June 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and 
tinnitus was denied by a January 1992 rating decision.  The 
veteran appealed this decision to the Board, and the denial 
was affirmed in February 1993.  The Board decision is final.
 
2.  Evidence submitted since February 1993 is new, relates to 
a fact necessary to substantiate the claim for service 
connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating the claim.   

3.  Evidence submitted since February 1993 does not bear 
directly on the specific matter under consideration, and does 
not raise a reasonable possibility of substantiating the 
claim for tinnitus. 


CONCLUSIONS OF LAW

1.  The February 1993 Board decision is final.  38 U.S.C.A. 
§ 7104 (b) (West 1991); 38 C.F.R. § 20.1100 (1992).

2.  New and material evidence has been submitted regarding 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss; therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  New and material evidence has not been submitted 
regarding the veteran's claim of entitlement to service 
connection for tinnitus; therefore, the application to reopen 
is denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA 
notice for claims to reopen.  Kent requires that VA must 
notify the veteran of the evidence and information that is 
necessary to reopen the claim, and inform him of the reason 
for which his claim was previously denied.

In correspondences dated in April and August 2004, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the veteran under 38 U.S.C.A. 
§ 5103 (a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to reopen his previously denied claims for 
service connection, and informed him of the standard by which 
"new and material evidence" is determined.  

The April 2004 letter reminded the veteran that the reason 
for the original denial of his claims for service connection 
for bilateral hearing loss and tinnitus, was that the 
evidence did not show that they were incurred in or 
aggravated by service.  The notice delineated which 
information VA would seek to provide and which information 
that he was expected to provide.  The veteran has received 
adequate notice under Kent, Id. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened.  VA has obtained records from the 
sources identified by the veteran.  The duty to assist has 
been fulfilled.  

New and Material Evidence for Bilateral Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss which he contends was caused from working as a jet 
mechanic in service.  He originally filed his claim for 
entitlement to service connection for bilateral hearing loss 
in October 1991.   In a January 1992 rating decision, the RO 
denied his claim.  In deciding the claim, the RO relied upon 
service treatment records and a November 1991 VA audiological 
examination.  He appealed this decision to the Board.  The 
Board issued a denial in February 1993 finding that there was 
no evidence showing hearing loss was incurred in service.  
This decision became final because the veteran did appeal to 
the Court of Appeals of Veterans Claims.  See 38 U.S.C.A. 
§ 7104 (b) (West 1991); 38 C.F.R. § 20.1100 (1992).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New" evidence is 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  "New and material evidence" can neither be 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

As a jurisdictional matter, regardless of the RO's decision 
on reopening, the Board must first determine whether new and 
material evidence has been submitted, prior to deciding the 
issue on the merits.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  

In March 2004, the veteran sought to reopen his claim by 
submitting current medical treatment records.  In conjunction 
with his claim to reopen, the veteran submitted a July 2004 
private medical opinion and an audiological evaluation.  The 
opinion stated that "it is as likely as not that his hearing 
loss is related to noise exposure experienced during military 
service."  He also submitted a magazine article from The 
American Legion Magazine regarding hearing loss and veterans.  

This opinion is new in that it was not previously before 
agency decision makers.  Also, the opinion is material, as it 
relates to facts necessary to substantiate the claim, that 
is, there may be an association with service.  Presuming its 
credibility, it raises a reasonable possibility of 
substantiating the claim.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  In particular, it tends to show the 
veteran's hearing loss may be due to noise exposure in 
service.  To this extent that new and material evidence has 
been submitted, the appeal is allowed.  It is unnecessary to 
discuss the magazine article further as the claim is 
reopened.  

New and Material Evidence for Tinnitus

In a February 1993 decision, the Board denied the veteran's 
claim for service connection for tinnitus.  In reaching its 
decision, a three-member panel determined that since the 
veteran had no complaints of tinnitus until many years after 
his discharge from service, a nexus was not shown.  At the 
time of the denial, the claims folder contained the veteran's 
service treatment records and a November 1991 VA audiological 
examination.  The veteran did not appeal the denial; 
therefore, it is final.  38 U.S.C.A. § 7104 (b) (West 1991); 
38 C.F.R. 
§ 20.1100 (1992). 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In a March 2004 application, the veteran attempted to reopen 
his claim.  After development was undertaken, the claim to 
reopen was denied by an August 2004 rating decision, and the 
veteran filed a timely appeal.  Thus, to determine whether 
new and material evidence has been submitted, all evidence 
submitted since the June 2004 denial of entitlement to 
service connection, will be reviewed.

Since February 1993, the veteran submitted current private 
treatment records and an audiologist opinion.  The private 
treatment records acknowledges that he has tinnitus in both 
ears.  However, in rendering an opinion, the private 
audiologist did not comment on the etiology of the tinnitus.  
The private treatment records are new, but are not material.  
The fact that the veteran has tinnitus had already been 
determined and is not in dispute.  Rather, the question is 
whether this disability was incurred in or was aggravated by 
service.  The additional treatment records do not speak to 
such a connection.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
New and material evidence having not been submitted, the 
application to reopen the previously denied claim for 
tinnitus is denied.


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss 
is granted.

The application to reopen the previously denied claim of 
entitlement to service connection for tinnitus is denied.


REMAND

The veteran seeks service connection for bilateral hearing 
loss which he contends was caused by working as a jet engine 
mechanic in-service.  Service treatment records are negative 
for a hearing loss and audiometric examination at discharge 
was within normal limits.  A November 1991 VA examination 
report reflects bilateral sensorineural hearing loss; it was 
reported that noise exposure included active duty service as 
a jet engine mechanic and post service work at Grumman 
building airplane parts.  

A July 2004 opinion from a private audiologist suggests the 
veteran's hearing loss is related to noise exposure in 
service.  It is unclear if the audiologist had access to the 
service treatment records at the time of his examination.  As 
the audiogram is uninterrpreted, it is also unclear on what 
basis the diagnosis is made, and as to whether the testing 
was in accordance with the requirements of 38 C.F.R. § 3.385.

As the opinion suggests a nexus but lack specificity to 
support a decision on the merits, a remand is required to 
determine whether the veteran's current bilateral 
sensorineural hearing loss is related to active duty.  See 
38 C.F.R. § 3.159(c) (4) (2007); see also, McLendon v.  
Nicholson, 20 Vet. App. 79, 83 (2006).

As a final matter, the notice requirements under 38 U.S.C.A. 
§ 5103 (a) (West 2002) and 38 C.F.R. § 3.159 (b) (2008) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:


1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection for hearing 
loss, to include the rating criteria by 
which a disability granted service 
connection will be evaluated and how the 
effective date of that grant will be 
assigned.

2.  Schedule the veteran for a VA 
audiological examination.  The claims file 
must be reviewed in conjunction with the 
exam.  

The audiologist is asked to render an 
opinion as to whether it is at least as 
likely or not (probability of fifty 
percent or greater) that the veteran's 
current hearing loss is related to the 
noise exposure he experienced as a jet 
mechanic during active military service.  
A rationale for any opinion offered is 
requested.  The examiner should reconcile 
any opinion with the service treatment 
records, the November 1991 VA examination 
report and the July 2004 private medical 
opinion.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


